C. A. 8th Cir. Certiorari granted. In addition to the questions presented by the petition, the parties *1086are requested to brief and argue the following question: “Should the case have been dismissed by the District Court for lack of subject matter jurisdiction, in light of the Tax Injunction Act, 28 U. S. C. § 1341?” Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, February 28, 1997. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 28, 1997. A reply brief, if any, may be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, April 9, 1997. This Court’s Rule 29.2 does not apply.